Citation Nr: 1104287	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  01-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for disability due to human 
immunodeficiency virus (HIV).

2.  Entitlement to service connection for hepatitis C (HCV), to 
include as secondary to HIV.

3.  Entitlement to service connection for depression, to include 
as secondary to HIV.

4.  Entitlement to service connection for migraine headaches, to 
include as secondary to HIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 
1984.  He was also a member of the U.S. Army Reserve from 
November 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and June 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing in November 2010.  A transcript of 
the hearing is associated with the claims folder.  

The Veteran was last issued a supplemental statement of the case 
(SSOC) in May 2010.  He later submitted additional evidence in 
support of his claim.  The Veteran also submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ) in the first instance in September 2010.  
Thus, the Board will consider the evidence in its appellate 
review.

The Veteran's case was previously before the Board in January 
2006.  At that time the Board issued a decision that granted 
service connection for a right knee disability.  The Board 
remanded the issues of entitlement to service connection for a 
right ankle disability and entitlement to service connection for 
disability due to HIV.  The Board also noted that the Veteran had 
been denied entitlement to service connection for HCV, 
depression, and migraine headaches, with all issues to include as 
secondary to HIV.  The Veteran had been issued a statement of the 
case in regard to the issues but there was no evidence of an 
appeal at the time.  (The Veteran had perfected an appeal of the 
three issues in October 2005.  The issues were included in the 
current appeal when the case was remanded to the AOJ.)  

On remand, the Veteran was issued a SSOC in May 2007.  The SSOC 
included the issues listed on appeal as well as the right ankle 
disability issue.  The Veteran submitted a VA Form 9, normally 
used to perfect a substantive appeal in a case, in July 2007.  He 
said he was responding to the SSOC of May 2007.  In that regard, 
the Veteran specifically stated that he was limiting his appeal 
to only the 4 issues listed on the title page above.  He checked 
a block on the form to indicate that he was limiting his appeal 
in that manner and then provided the specific issues he wanted to 
appeal, intentionally omitting the right ankle issue.  The Board 
finds that the Veteran's action is a valid withdrawal of his 
appeal of the issue of entitlement to service connection for a 
right ankle disability.  See 38 C.F.R. § 20.204 (2010).  
(Although testimony was later provided with respect to this 
issue, because of the withdrawal, the Board does not have 
jurisdiction to address it.  The Veteran may again pursue such a 
claim by contacting the RO.)


REMAND

In general, the law provides that a veteran may be granted 
service connection for a disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is 
defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  See McManaway 
v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. 
App. 466, 469-70, for the proposition that, "if a claim relates 
to period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

The Veteran served a period of active duty from November 1981 to 
November 1984.  He then had service in the U. S. Army Reserve 
from November 1984 to June 2004.  The Veteran has related his HIV 
infection to events specific to a period of ACDUTRA that took 
place from February 10 to February 26, 1995.  

Thus, with respect to the Veteran's Army Reserve service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 
3.6, 3.303, 3.304.  Generally, service connection may not be 
established when a disability incurred on INACDUTRA results from 
a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

In this case, the Veteran himself has provided most of the 
military records that are now in the claims folder.  The AOJ did 
not obtain his service treatment records (STRs) and was able to 
obtain only a smattering of personnel records via the Defense 
Personnel Records Image Retrieval System (DPRIS).  Additional 
efforts must be made to obtain the Veteran's complete STRs and 
his Official Military Personnel Record (OMPF).  See 38 C.F.R. 
§ 3.159(c) (2010).

The Veteran has submitted evidence showing that his Reserve unit 
was sent to Guatemala for a two-week period of ACDUTRA in 
February 1995.  He has submitted a copy of the unit orders, a 
unit roster with his name included, as well as STR entries 
advising about medical/health issues associated with being in 
Guatemala.  He also submitted evidence of his Reserve 
vaccination/immunization record (shot record) that shows he 
received several shots in December 1994, presumably in 
preparation for the ACUDTRA assignment.  

The Veteran also submitted a Certification Statement dated in 
January 1995.  The statement was a recap of a number of items 
that appeared to be required prior to his going on deployment.  
Included in the items was a notation that the latest HIV screen 
was negative as of November 19, 1994.  The statement indicated 
the dates of actual deployment in Guatemala would be from 
February 11 to February 25, 1995.

The Veteran has provided statements with conflicting dates of 
when he was actually screened again for HIV by the Army Reserve.  
He provided a copy of a physical examination dated in May 1995.  
An HIV screen was done as part of the examination; however, there 
are no results included in the claims folder.

The Veteran provided copies of treatment records from the Medical 
College of Ohio (MCO) that reflects he was seen for initial care 
at that facility in October 1996.  According to an October 30, 
1996, treatment entry he had positive Army test results in May 
1996 and confirmation of those results in September 1996.  He 
submitted a copy of an Army counseling record in regard to his 
HIV status that was dated in September 1996.  This would tend to 
support the dates reported in the MCO treatment entry of his 
first post-deployment positive test being in May 1996, more than 
a year after his ACUDTRA.

The Veteran has also said he was tested in May 1995 and this test 
was positive and he was not informed of the result for four to 
eight months.  He has given statements referring to a four-month 
or eight-month delay before he was informed of the results.  As 
noted, the copy of the Reserve physical examination clearly shows 
the Veteran was tested in May 1995.  However, as stated, there 
are no test results of record for that time.

The Veteran has provided a private outpatient record from June 
1995 where he was seen for complaints of vomiting and diarrhea.  
He asserts that this was affirmative evidence of his infection 
from his period of ACDUTRA in February 1995.  This is because of 
the nearness in time of the symptoms to his ACUDTRA.  He was not 
tested by his private healthcare provider and the issue of 
possible HIV infection was not addressed in the entry.

The Veteran also provided another STR entry that was a checklist 
of possible symptoms that a solider could develop after 
performing service in Guatemala.  They included nausea or 
vomiting, fever, chills, cough, diarrhea, and abdominal pain 
along with a number of other symptoms.  The Veteran said he had 
not experienced any of the listed symptoms when he signed the 
entry at the end of his deployment in February 1995.  The 
significance of the STR entry is that the Veteran's symptoms of 
June 1995 could just as easily be symptoms associated with his 
brief service in Guatemala as they could be associated with HIV 
infection.  

The Veteran has also provided a number of theories as to his 
possible source of acquiring HIV.  In his October 30, 1996, MCO 
treatment entry, he said he did not know how he became infected.  
However, a MCO social work entry from the same date, contained in 
records from the Social Security Administration (SSA), noted that 
the Veteran had had an alcohol abuse problem.  He reported having 
blackouts and loosing large blocks of time.  The entry said the 
Veteran felt that this may be how he got infected, suggesting 
that something happened to cause the infection while he was 
blacked out.  

The Veteran has also contended that he became infected as a 
result of tainted needles used when his unit received its 
vaccinations prior to deployment.  He testified at a Board 
hearing in May 2002 that individual needles were used and it was 
possible that he received an injection from a used needle.  In 
August 2010, he submitted articles from the Internet regarding 
the use of air guns, or jet injectors, as a potential source of 
infection for both HIV and HCV.  He testified at a video 
conference hearing in November 2010 that some of his shots were 
administered by air guns as well as by "regular" needles.  He 
also included a copy of an unrelated Board decision where the 
claimant was granted service connection for HCV based on a theory 
of infection by air gun inoculations.  The medical evidence in 
that case included a favorable opinion that related that 
veteran's HCV to his having received injections with an air gun.  

Finally, the Veteran also said that he may have acquired the HIV 
virus through blood exposure as a result of his being scratched 
during his duties in Guatemala and coming into contact with an 
infected individual.  He specifically denied engaging in any 
behaviors that would have put him at a greater risk for becoming 
infected.

The Veteran submitted statements from two private physicians in 
support of his claim.  J. E. Rohrs, M.D., provided statements 
dated in March 2001, April 2004, and May 2004 where he related 
the Veteran's infection to his Reserve service.  In his initial 
statement, Dr. Rohrs said the Veteran contracted the HIV virus 
while stationed in Guatemala.  In April 2004 he said the 
Veteran's HIV was contracted in the Army, secondary to his Army 
experience.  He made a similar statement in May 2004.  Dr. Rohrs 
did not explain how the Veteran contracted the virus.  He did not 
address any possible source of infection, such as shots received 
in preparation for the deployment, or how the Veteran could have 
become infected during a two-week period in February 1995.  He 
made only a broad assertion that the Veteran became infected 
during his Army service, particularly while in Guatemala.

The second physician, M. Westerink, M.D., is the physician that 
first saw the Veteran at MCO in October 1996.  It was her initial 
entry where she recorded the Veteran as saying he did not know 
how he contracted the HIV virus.  None of her succeeding 
treatment records over the years addresses that issue.  However, 
she provided statements regarding a possible nexus to service in 
April 2000, March 2001, and August 2010.  In April 2000 she said 
it was possible, but not certain, that the Veteran became 
infected while stationed in Guatemala.  She made the same 
statement in March 2001.  As with Dr. Rohrs, Dr. Westerink did 
not address how it would have been possible for the Veteran to 
have become infected during a two-week period of duty in 
Guatemala.  However, in August 2010, she noted that she had 
treated the Veteran since 1996.  She said his only risk for HIV 
exposure was a jet gun injector.  She reported that the Veteran 
said he had no other risks at that time.  Dr. Westerink added 
that it had been documented that air guns had transmitted HCV and 
that it was biologically plausible that the HIV virus could be 
transmitted in the same manner.  She did not say that she had 
personal knowledge of the Veteran having received any injections 
by means of an air gun.

The Veteran also received counseling from S. Bondelier, MSW, for 
several years between 2002 and 2004.  Records from S. Bondelier 
include a detailed report dated in December 2002.  She noted that 
the Veteran was fixated on how he became infected with HIV.  She 
said he believed he was injected with a dirty needle that 
contained the blood of someone who carried the virus.  She said 
the explanation had some plausibility.  She also stated in her 
Overall Assessment/Clinical Findings that she believed the 
Veteran had constructed a fixed delusion as to the cause of the 
infection.  She further stated that, because there was a slight 
degree of plausibility, and because the belief did not affect 
other areas of basic functioning, there was no reason to 
challenge the delusion or treat the Veteran with anti-psychotic 
medication like other patients with similar symptoms.  She said 
she had chosen to tacitly agree with the Veteran's assertion and 
work with him toward a level of acceptance.

The Board remanded the Veteran's case in January 2006.  In regard 
to the HIV issue the Board asked that the Veteran be afforded a 
VA examination and for the examiner to provide an opinion as to 
whether it was at least as likely as not that the Veteran's HIV 
was related to any incident of active military service or his 
period of ACDUTRA in February 1995.

The Veteran was afforded an examination in November 2008.  The 
examiner did not provide the requested opinion.  The examiner 
submitted an addendum to the report in December 2009.  Again, the 
examiner did not provide the requested opinion.  He provided an 
assessment that the Veteran probably contracted HIV between 
November 1994 and May 1996.  He did not provide any explanation 
as to why he could not address the question of a nexus to 
military service.  Thus, the examination report is not adequate 
and a new opinion and/or examination is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Moreover, the Veteran's later 
assertion of his infection being the result of air gun injections 
must be addressed, particularly in light of Dr. Westerink's 
statement that it was biologically plausible.

The Veteran is also seeking service connection for HCV.  This was 
diagnosed several years after his HIV infection was identified.  
Although the Veteran has related HCV to his HIV infection, his 
recent assertion of being infected by the use of air guns must be 
addressed.  An examination is required.

The Veteran has related his depression to how he was treated by 
his Reserve unit and the Army in general once his HIV infection 
was identified.  He has alleged that he was treated poorly and 
denied promotions.  However, there is no objective evidence of 
record to support his contention.  This is primarily because his 
military records are not associated with the claims folder to 
allow for an assessment of his contention. 

In a statement from May 2001, Dr. Rohrs stated the Veteran had 
recently been diagnosed with depression.  He related several 
possible causes of depression to include medical conditions such 
as cancer and hepatitis as well as substantial disappointment at 
home or work.  Dr. Rohrs stated that he felt the Veteran's HIV 
and right leg problems were definite factors in the Veteran's 
depression.  He also said he did not think it would be viable for 
the Veteran to remain in the Army Reserve.  

Although the diagnosis of depression is not related to the period 
of ACDUTRA, there appears to be a possible link to Army Reserve 
service as provided by Dr. Rohrs as he noted substantial 
disappointment at work can be a factor in addition to medical 
conditions.  He also related the Veteran's right leg problems as 
a factor.  (The Veteran is service connected for a right knee 
disability.)  Accordingly, in light of Dr. Rohrs' statements, an 
examination is required.  

The Board notes that many of the Veteran's private counseling 
notes record his efforts to obtain a medical discharge or 
retirement from the Army.  The rejection of his efforts appears 
to be one of the contributing factors to his depression.  
S. Bondelier specifically referenced the effects these efforts 
were having on the Veteran.  It is possible that the Veteran's 
STRs and complete personnel records may have been associated with 
the Army's review of the Veteran's requests, such as the Army 
Board of Correction for Military Records (ABCMR).

In any event, as noted above, additional efforts must be made to 
obtain the Veteran's STRs and personnel records.  The information 
obtained from DPRIS is not adequate and in no way represents 
approximately 20 years of Reserve service.  The AOJ must continue 
to attempt to obtain the outstanding records until it can be 
determined that the records either do not exist or cannot be 
located.

The final issue, service connection for migraine headaches, was 
raised in November 2004.  Dr. Rohrs provided a statement in May 
2004 stating that the Veteran did suffer from migraine headaches.  
In her statement of May 2004, Dr. Westerink noted that the 
Veteran complained of migraine headaches.  Neither physician 
provided a direct opinion as to whether the headaches were a 
symptom related to the Veteran's HIV.  Both statements appear to 
indicate that the headaches are a symptom related to the 
Veteran's overall health status, to include his depression.  

Finally, the Veteran provided a statement in support of his then 
pending right ankle issue that was received in April 2004.  He 
said that he was required to get a profile examination every year 
to submit to the Army Reserve in order to obtain an exemption 
from certain physical training activities.  He said he received 
the profile every year based on examinations done at the VA 
medical center (VAMC) in Ann Arbor, Michigan.  He said there may 
be a record of that for the years 1985 to 2001.

The AOJ sought records from VAMC Ann Arbor but obtained only 
electronic records beginning in March 2003, a period beyond that 
specified by the Veteran.  There is no indication that any 
further effort was made to obtain copies of medical records for 
the earlier period.  Although the general thrust of the records 
appears to be related to the Veteran's right knee and right 
ankle, it is not known what information may be contained in the 
records.  The records must be requested on remand.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

(As the AOJ undertakes the following 
development, no tabs are to be removed 
from the claims folder unless 
necessary to facilitate copying.)

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claim.  The AOJ should attempt 
to obtain and associate with the 
claims folder any medical records 
identified by the Veteran that are not 
already of record.  

The Board notes that records from VAMC 
Ann Arbor must be requested for the 
period from 1985 to 2001 as indicated 
in the Veteran's statement of April 
2004.

2.  The Veteran should be contacted 
and asked if he possesses copies or 
originals of his STRs and personnel 
records.  If so, he should be asked to 
provide a copy of the records to the 
AOJ or allow for the records to be 
copied.  (The Board notes that the 
Veteran has provided copies of STR 
entries from both his period of active 
duty service and Reserve service that 
would indicate he does possess a copy 
of his STRs.)  

The Veteran should also be asked if he 
has submitted a formal request to the 
Army for a change in his discharge and 
when this occurred.  If so, the 
appropriate agency should be contacted 
for a copy of the decision.  Even if 
he has not submitted a formal 
application, the Veteran should be 
asked to submit any records he has in 
regard to any request he made for a 
discharge or change in discharge from 
the Army Reserve and the resultant 
response, or responses, from the Army.

3.  The AOJ should contact the 
appropriate agency or agencies and 
request the Veteran's complete STRs 
and OMPF.  

4.  Upon completion of the above 
actions to obtain the identified 
records, the AOJ must notify the 
Veteran, by means of separate 
correspondence, of any records that 
could not be obtained.  The notice 
must 1) identify the records the AOJ 
was unable to obtain, 2) explain the 
efforts made to obtain the records, 
and 3) describe any further action to 
be taken by the AOJ with respect to 
the claim.  The Veteran must be given 
an opportunity to respond.  

5.  Upon completion of the above 
development, the Veteran's claims 
folder, and a complete copy of this 
remand, should be returned to the same 
infectious disease examiner who 
conducted the VA examination in 
November 2008 and provided the 
addendum opinion in December 2009.  
The examiner is requested to provide a 
medical opinion as to whether it at 
least as likely as not (i.e., a 
likelihood of 50 percent or more) that 
the Veteran's HIV and/or HCV is 
related to any incident of his active 
duty or reserve military service, 
including the period of ACDUTRA in 
February 1995, and to include shots 
received in December 1994 in 
preparation for the two-week 
deployment.  

If the examiner determines that the 
Veteran's HIV is related to his 
military service but concludes that 
the HCV is not, he is asked to provide 
an opinion as to whether it is at 
least as likely as not that the 
Veteran's HCV is 1) caused by the 
Veteran's HIV; or, 2) made chronically 
worse by the Veteran's HIV.  

Further, should the examiner determine 
that the Veteran's HCV is related to 
his military service but his HIV is 
not, he is asked to provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's HIV is 1) 
caused by the Veteran's HCV; or, 2) 
made chronically worse by the 
Veteran's HCV.

The examiner should provide a complete 
rationale for any opinion expressed.  
If the examiner is unable to provide 
the requested opinion without 
resorting to speculation, the examiner 
must provide an explanation for the 
basis of that determination.  See 
Jones v. Shinseki, 23 Vet. App. 382, 
390 (2010).  The United States Court 
of Appeals for Veterans Claims stated 
in Jones that the phrase "without 
resort to speculation" should reflect 
the limitations of knowledge in the 
medical community at large and not 
those of a particular examiner.  
Jones, Id. at 390.  If additional 
evidentiary development is required so 
that an opinion can be provided 
without conjecture, the examiner 
should communicate this to the AOJ and 
the AOJ should ensure that the 
development is undertaken.

6.  If the same examiner is not 
available to provide the requested 
opinion, the Veteran should be 
afforded a new VA examination with a 
physician with the appropriate 
expertise to provide the requested 
opinions.  The claims folder and 
complete copy of this remand must be 
made available to the examiner.  The 
examiner is requested to provide a 
medical opinion as to whether it at 
least as likely as not (i.e., a 
likelihood of 50 percent or more) that 
the Veteran's HIV and/or HCV is 
related to any incident of his active 
duty or reserve service, including the 
period of ACDUTRA in February 1995, 
and to include shots received in 
December 1994 in preparation for the 
two-week deployment.  

If the examiner determines that the 
Veteran's HIV is related to his 
military service but concludes that 
the HCV is not, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not that the Veteran's HCV is 1) 
caused by the Veteran's HIV; or, 2) 
made chronically worse by the 
Veteran's HIV.  

Further, should the examiner determine 
that the Veteran's HCV is related to 
his military service but his HIV is 
not, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the Veteran's 
HIV is 1) caused by the Veteran's HCV; 
or, 2) made chronically worse by the 
Veteran's HCV.

As noted above, the examiner should 
provide a complete rationale for any 
opinion expressed.  (The same guidance 
as given in paragraph 5 above applies 
should the examiner feel believe that 
an opinion cannot be provided without 
resorting to speculation.)  

7.  The Veteran should be afforded a 
VA psychiatric examination.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
by the examiner should be performed.  
The results of such must be included 
in the examination report.

The examiner is requested to identify 
any and all psychiatric diagnoses that 
may be present.  The examiner is also 
requested to provide an opinion as to: 
1) whether it is at least as likely as 
not that any currently diagnosed 
disorder is directly related to the 
Veteran's military service; or, 
2) whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disorder is caused by the 
Veteran's service-connected disability 
of patellar femoral syndrome of the 
right knee; or, if neither of the two 
questions are answered in the 
affirmative, 3) whether the Veteran's 
service-connected right knee 
disability has made any current 
psychiatric disorder chronically 
worse.  

A complete rationale for any opinion 
expressed must be provided.  (The same 
guidance as set forth above regarding 
speculation applies should the 
examiner feel that he/she cannot 
express an opinion without resorting 
to speculation.)

8.  The Veteran should be afforded a 
VA examination to assess his claim for 
service connection for migraines.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner.  All indicated studies, 
tests and evaluations deemed necessary 
by the examiner should be performed.  
The results of such must be included 
in the examination report.

The examiner is requested to provide 
an opinion as to: 1) whether it is at 
least as likely as not that the 
Veteran's migraine headaches are at 
least as likely as not directly 
related to the Veteran's military 
service; or, 2) whether it is at least 
as likely as not that the migraine 
headaches are caused by the Veteran's 
service-connected disability of 
patellar femoral syndrome of the right 
knee; or, if neither of the two 
questions are answered in the 
affirmative, 3) whether the Veteran's 
service-connected right knee 
disability has made the Veteran's 
migraine headaches chronically worse.  

A complete rationale for any opinion 
expressed must be provided.  (The same 
guidance set forth above regarding 
speculation applies should the 
examiner feel that he/she cannot 
express an opinion without resorting 
to speculation.)

9.  After the development requested 
has been completed, the AOJ should 
review the examination reports to 
ensure that they are in compliance 
with the directives of this remand.  
If any report is deficient in any 
manner, the AOJ must implement 
corrective procedures.

10.  After undertaking any other 
development deemed appropriate the AOJ 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

